DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 16, 21, 22, 25, 27 - 30, and 33 – 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 2011/0200111, hereafter Chen) in view of Guo et al (US 2012/0106627, hereafter Guo).
	As per claim 16, Chen discloses a method of video coding implemented by a decoding device, comprising:
	 obtaining a bitstream (¶ 123);
	 obtaining a value of an indicator for a current block according to the bitstream (¶ 130);
	 obtaining a value of a first parameter for the current block and a value of a second parameter for the current block according to the value of the indicator and a predefined lookup table (¶ 112, 124, and 130 );
	 obtaining a value of a sample distance for a sample which is located in the current block according to the value of the first parameter and the value of the second parameter (¶ 124);

	 and reconstructing the current block according to the prediction value (¶ 131).
	However, Chen does not explicitly teach wherein the first parameter represents an angle for partitioning of the current block and the second parameter represents a distance for partitioning of the current block, and the value of the first parameter and the value of the second parameter are in the predefined lookup table.
	In the same field of endeavor, Guo teaches wherein the first parameter represents an angle for partitioning of the current block and the second parameter represents a distance for partitioning of the current block, and the value of the first parameter and the value of the second parameter are in the predefined lookup table (¶ 81 - 85).
	Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Chen in view of Guo.  The advantage exploits the efficiency of partitioning while minimizing overhead.
		As per claim 21 , Chen discloses the method of claim 16, wherein the second parameter specifies a distance index of a geometric partition, or the second parameter describes a distance of a separation line to the center of the current block (¶ 124).  
	As per claim 22, Chen discloses the method of claim 16, wherein the obtaining a prediction value for the sample, according to the value of the sample distance for the sample comprises:

	 and obtaining the prediction value for the sample according to a first prediction value, a second prediction value and the two weighting factors (¶ 58 and 126).
	As per claim 25, Chen discloses the method of claim 16, wherein the value of the sample distance represents the horizontal distance or the vertical distance, or a combination of the vertical and horizontal distances, of the said sample to a separation line, wherein the separation line is used to divide a coding block into two sub-blocks (¶ 74 and 77).
Regarding claim 29, arguments analogous to those presented for claim 16 are applicable for claim 29.
Regarding claim 30, arguments analogous to those presented for claim 16 are applicable for claim 30.
Regarding claim 33, arguments analogous to those presented for claim 16 are applicable for claim 33.
Regarding claim 34, arguments analogous to those presented for claim 16 are applicable for claim 34.
Regarding claim 35, arguments analogous to those presented for claim 16 are applicable for claim 35.



(s) 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Guo in further view of Guo et al (US 2012/0147961, hereafter Guo1).
As per claim 27, Chen in view of Guo discloses the method of claim 16.
However, Chen in view of Guo does not explicitly teach wherein the first parameter corresponds to one of the angles of 0, 45, 90, 135, 180, 225, 270 or 315 degrees, and the second parameter does not represent a distance of zero samples from the center of a current block.
In the same field of endeavor, Guo1 teaches wherein the first parameter corresponds to one of the angles of 0, 45, 90, 135, 180, 225, 270 or 315 degrees, and the second parameter does not represent a distance of zero samples from the center of a current block (¶ 137).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Chen in view of Guo in further view of Guo1.  The advantage is improved compression efficiency.
As per claim 28, Chen in view of Guo disclose the method of claim 16, wherein the predefined lookup table comprises pairs of first and second parameters.
However, Chen in view of Guo does not explicitly teach wherein the first parameter of a pair represents an angle not corresponding to one of the angles of 0, 45, 90, 135, 180, 225, 270 or 315 degrees and the corresponding second parameter of the pair represents a distance of zero samples from the center of the current block.
In the same field of endeavor, Guo1 teaches wherein the first parameter of a pair represents an angle not corresponding to one of the angles of 0, 45, 90, 135, 180, 225, 
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Chen in view of Guo in further view of Guo1.  The advantage is improved compression efficiency.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445. The examiner can normally be reached 8 am - 4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487